DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 06/15/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 12 and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (“How to shoot video with a probability of leaving a single on Douyin-Baidu experience”, Eating chicken game sauce, from Https://jingyan.baidu.com/article/0bc808fc1b1d721bd485b9c1.html).
inherent in mobile devices); and a memory (inherent in mobile device to store the TikTok app) configured to store at least one instruction executable by the processor; wherein the processor is configured to execute the at least one instruction stored in the memory to: display interaction information corresponding to the special-effect sticker (Step 3, 3rd image: display the palm extension test on the screen) in response to a select operation on a special-effect sticker (Steps 1-3: start chattering APP, click [+] below, see the second picture, select the prop, select "Take Off" in the latest column, see the third picture); acquire interaction content from a user, the interaction content being generated based on the interaction information (step 4: Next we extend the palm to see that there is a display score in the upper right hand corner); acquire a first video to be displayed, the first video being generated based on the special-effect sticker (step 4, 4th image: Next we extend the palm to see that there is a display score in the upper right hand corner different introductions under different score teammates, the higher the score, the higher the probability of unsolicitation); and generate a second video based on the first video and an additional special effect that matches the interaction content (step 4-5, 5th image: Next we extend the palm to see that there is a display score in the upper right hand corner different introductions under different score teammates, the higher the score, the higher the probability of unsolicitation).

Regarding claim 10, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein the interaction content comprises at least one of a subject-specific option, a dragged picture material in a display interface, a placement location of th and 5th images: use shot image/video).

Regarding claim 11, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein in the case that the additional special effect comprises non-audio data, the processor is configured to execute the at least one instruction stored in the memory to: determine target image data corresponding to the additional special effect; and synthesize the target image data and a video frame of the first video into a second video. (steps 3-4, 4th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm).

Regarding claim 12, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein in the case that the additional special effect comprises non-audio data, the processor is configured to execute the at least one instruction stored in the memory obtain the second video containing the additional special effect by adding the additional special effect to a video frame of the first video (steps 3-4, 4th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm).

Regarding claim 14, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein the processor is configured to execute the at least one instruction stored in the memory to search for, according to the interaction content the th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm; the results are dependent on the content input by the user).

Regarding claim 15, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein the additional special effect comprises at least one of a picture, a text, an audio, and a video (steps 3-4, 4th and 5th images: 90% is presented as text/video).

Regarding claim 16, NPL discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein the processor is configured to execute the at least one instruction stored in the memory to play the second video (steps 5-6, 5th and 6th images: video is recorded and posted).

Claims 1 – 4 and 6 – 8 rejected as applied to claims 9 – 12 and 14 – 16 above. The method steps as claimed would have been implied by the apparatus of NPL.

Claims 17 – 20 rejected as applied to claims 9 – 12 above. The method steps as claimed would have been implied by the apparatus of NPL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Berwick et al. (US 2018/0048831).
Regarding claim 13, NPL discloses all of the aforementioned limitations of claim 9. NPL fails to explicitly disclose wherein in the case that the additional special effect comprises audio data, the processor is configured to execute the at least one instruction stored in the memory to obtain the second video containing the additional special effect by synthesizing the audio data in the additional special effect and a video frame of the first video.
	In the same field of endeavor, Berwick teaches pre-designated snapchat style augmented reality lenses/masks might be automatically added to the child's face when in record mode; in the above example, sound activated predesignated voice effects (which could be a mix of audio effects include pitch, EQ, reverb and delays and/or audio samples so that the users voice activates or is made to simulate the sounds of other things or beings e.g car horn, cows moo, or high-pitched squeaky voice sound) might be automatically generated at predesignated auto record points (fig. 10; ¶22, 166-169). In light of the teaching of Berwick, it would have been obvious to one of ordinary skill in the art to use Berwick’s teaching in NPL’s system because an artisan of ordinarily skill would recognize that this would result in a generation of richer videos incorporating images and/or video from more varied sources for an increase in creative content options by the user.

Claim 5 rejected as applied to claim 13 above. The method steps as claimed would have been implied by the apparatus of NPL in view of Berwick et al.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698